Mebbick, 0.'J.,
dissenting. I have doubts as to the correctness of the conclusions of my colleagues.
The plaintiff sold to the defendant his interest in certain lots, which he described in the deed of conveyance by their numbers and dimensions, and the squares in which they were to be found. Some of them are described as fronting on the Annuciation Square.
*33The act of sale was in the French language, and the parties, by using the word “lots,” must he understood as using the word in its English sense — that is, as a lot of ground, a subdivision of a square — for the word has a very different signification in the French, the language of the act.
Every one of the lots specially described formed but a subdivision of a square. The price of the undivided interest in the lots sold was $15,000. At the time of the sale the interest of plaintiff in the two squares then supposed to be public was -worth $15,000 more.
Now the object of construction of an instrument is to ascertain the intention of the parties. That intention, when ascertained, is the act itself. The notarial instrument is but the evidence of it.
One of the first rules of construction is that the instrument must be understood according to the subject matter of the contract. Verba debent intelligi secundum subjeetam materiam. The subject matter of the contract was the conveyance to the defendant of plaintiff’s undivided interest in the lots of ground in the faubourg Lacourse, and not squares, (ílets) of which neither party at that time supposed the plaintiff to be the .owner.
That the plaintiff didmot intend to sell the interest in Annunciation Square is evident from his describing other lots as bounded on that squm'e; that the defendant did not suppose he was buying the square is evident from the fact that sometime before his purchase he caused the interest in the “lots” to be inventoried as belonging to her succession, and he made no mention of the square, although he gave in the property under oath. Moreover the two squares were manifestly in the possession of the public,'and appeared to be dedicated to public uses, and consequently the parties must have -supposed, as it is evident from their conduct, that they were eccin'a commercium, things impossible to sell.
No. 4 of Article 1940 says: “It is the common intent of the parties, that is, the intent * (interest) of all the parties, that is to be sought for; if there was á difference in this intent, there was no common eonsentj and consequently no contract.”
Article 1954 of the Civil Code declares that “However general be the terms in which a contract is couched, it extends only to things concerning which it appears the parties intended to .contract.” See also C. C. 3040, and the case of Payler v. Hamershaw, 4 M. & S. 423.
This rule is taken word for word from No. 98 of Pothier on Obligations, with the exception of the .concluding phrase, which is, however, implied in what precedes it.
It reads, as I translate it: “However general may be the terms in which a contract may be couched, it comprehended only the things concerning which it appears the contracting parties intended to contract, and not those of which the pcm'ties home not thought.”
If wre apply this -rule to the case before us, we find the parties contracting in reference to city lots which were in commerce, lots which were fractional parts and subdivisions of squares. It may, therefore, very well be supposed that the plaintiff intended to convey fo the defendant his interest in any similar lots which he had omitted in his description or enumeration, and nothing moreu For language appears to me to be somewhat forced and equity injured and this principle of law violated, when we extend the term “lots” to squares of ground or public places which bor.e technically another name, or which were at that *34time of equal value to all the lots enumerated, and which appeared to be out of commerce, and which the parties themselves did not suppose it possible to sell.
The allusion to the levee in the act of sale does not, I think, materially weaken the view here taken; for the levee, not having been laid out into squares, might well bear the name of lot or lots, particularly if any part of it was inclosed or used, while it could not be applied with the same propriety to a public place.
With the grave doubts resting upon my mind which these considerations have raised, I am not at present able to yield my full assent to the decree.

 “ Intention ” in the FrencTi text. — Rep.